For claim clarification the Examiner again notes that paragraph 89 of the instant specification teaches that the term “neat” refers to a composition having no fillers or reinforcements.  

Claims 69 - 74 and 76 - 80 are objected to because of the following informalities:  These claims use the word “polycilocarb” when it should be “polysilocarb”.  Additionally there are multiple instances in which a space between words should be present but is not.  See for instance “afirst” and “asecond” in claim 70 and “neatpolysilocarb” in claim 76.  Appropriate correction is required.

Applicant is advised that should claims 70 to 74 be found allowable, claims 76 to 80 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  This is maintained from the previous office action.  Applicants’ have not specifically addressed this issue nor does it appear that an amendment was made to distinguish these claims from one another.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69 to 74 and 76 to 80 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al.
	The teachings in Hamada et al. were noted in the previous office action.  As they apply to the amended claim 69, please note the following.
oC.  This meets the peroxide requirement in the instant claims.
	Component B in Hamada et al., an SiH siloxane, corresponds to the claimed first liquid precursor.  Note that the viscosity of B can be from 1 to 50,000 cps (with column 6, line 49, teaching that this is at 25oC), with the working examples showing a viscosity of 5 cps.  Since the disclosed range embraces the entirety of the claimed range, one having ordinary skill in the art would have found it obvious to select a viscosity within the claimed range during routine experimentation and/or optimization.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). In this manner the newly added viscosity limitation is rendered obvious.
	For the claimed second liquid precursor, note that this is met by Component A as defined in column 3.  
	These reactants are mixed in the absence of any solvent and do not undergo a chemical reaction when first mixed such that this meets claimed step a.  
	For instance, column 5, lines 20 and on, teach mixing the organopolysiloxanes at a temperature of from -60 to 10 OC such that no reaction will occur, followed by heating at a temperature of at least 25, preferably at least 50 but less than 100 OC.  This meets the claimed steps a. and b.  
	More specifically see Example 1.  
 	As Example 1 applies to claim 69 note that no filler or reinforcement is present such that this meets the term neat.  The vinyl terminated polysiloxane meets the second liquid polysilocarb precursor. The hydrogen functional polysiloxane meets the first liquid polysilocarb precursor.  While this has a different viscosity than that claimed, the obviousness of this difference is addressed supra.  These are mixed in the absence of oC is added to the composition and it is cured to a solid.  This meets step b. and as such claim 69 is rendered obvious.
	For claims 70 and 76 note that two different vinyl siloxanes are used in Example 1 such that one meets the claimed second liquid polysilocarb precursor and one meets the claimed third liquid polysilocarb precursor having a first or second reactive group.  There is nothing that excludes these groups from being the same, i.e. they can both be vinyl.  The SiH siloxane meets the claimed first liquid polysilocarb precursor.  On the other hand the polydimethylpolysiloxanes in column 6, lines 63 and on, likewise can be considered a first liquid polysilocarb precursor.  These are mixed in the absence of any solvent and do not react under these conditions.  This meets steps a. and b.  1.0 parts of a peroxide having a 10 hour half-life of 110oC is added and the composition and it is cured to a solid.  Again, the only difference between that claimed and that in this work-ing example is the viscosity of the SiH siloxane, the obviousness of which is addressed above.
	For claims 71 to 74 and 77 to 80 note that vinyl and hydrogen groups in Hamada et al. meet this requirement.  
	For the rejection above the Examiner notes the following.  While the examples show dusting with a silicone powder prior to the final curing, this is not excluded by the claims since 1) there is a pre-curing step that forms a solid prior to dusting that meets the claimed curing step to form a solvent free neat solid material, 2) the silicone powder used in the dusting does not function as a filler or a reinforcing agent such that it is not excluded by the term neat and 3) this dusting is not required, as is evident from the fact that claim 2 in Hamada et al. further limits claim 1 by requiring such.

Applicants’ remarks have been considered but are not deemed persuasive of patentability over the teachings of Hamada et al.  It is argued that Component A in Hamada et al. does not have a viscosity as claimed.  This argument fails to recognize the fact that both component A and B are disclosed in Hamada et al. and that compon-ent B has a viscosity that embraces that claimed.  The claims allow for vinyl and hydride groups to be present on any of the reactive or specific precursors claimed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
2/28/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765